Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them that certain Amendment No. 3 to the Statement on Schedule 13D filed on September 10, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, $1.00 par value, of Federal Signal Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 10, 2008 PARCHE, LLC By: RCG Starboard Advisors, LLC,its managing member STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. By: RCG Starboard Advisors, LLC,its investment manager RCG PB, LTD By: Ramius Advisors, LLC,its investment advisor RCG STARBOARD ADVISORS, LLC By: Ramius LLC,its sole member RCG ENTERPRISE, LTD By: Ramius LLC,its investment manager RAMIUS ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS LLC By:C4S & Co., L.L.C.,as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
